Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claim 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (subject to the rejections under 35 USC 112 below).
3.	The following is a statement of reasons for the indication of allowable subject matter:  
For claim 6, the prior art discloses/renders obvious the limitations from claims 1 and 5 (see below rejections), but the prior art does not disclose the following limitations when viewed in combination with the other recited limitations from base claims 1 and 5:
wherein the first size is smaller than a first threshold value, the
second size is equal to or larger than the first threshold value and is smaller than a second threshold value, and the third size is equal to or larger than the second threshold value,
wherein the update of the reference-related parameter of the
20 third piece of mapping information and the update of the reference-related parameter of the second piece of mapping information are omitted at different frequency, and
wherein an update omission frequency for the reference-related parameter of the third piece of mapping information corresponding to


For claim 12, the prior art discloses/renders obvious the limitations from claims 9 and 11 (see below rejections), but the prior art does not disclose the following limitations when viewed in combination with the other recited limitations from base claims 9 and 11:
 wherein, when the first size is smaller than a first threshold value, the second size is equal to or larger than the first threshold value and is smaller than a second threshold value and the third size is equal to or larger than the second threshold value,
wherein the update of the reference-related parameter of the so third piece of mapping information and the update of the reference-related parameter of the second piece of mapping information are omitted at different frequency, and
wherein an update omission frequency for the reference-related parameter of the third piece of mapping information corresponding to is the third data having the third size is higher than an update omission frequency for the reference-related parameter of the second piece of mapping information corresponding to the second data having the second size.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the does not perform (from claims 1, 9, 16, and their respective dependent claims) must be shown or the feature(s) canceled from the claim(s). The Office suggests drawings such as a flow chart to show the amended limitations.   No new matter should be entered.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Specifically, under one scenario, a table or data field maintains updates that are not performed, such as a counter that keeps a track of updates that are not performed.  Under another scenario, the limitations related to not performing an update are negative limitations without recitation of any positive affirmative limitations to claim the desired functionality.  As claimed, if an update is not performed, there is nothing in the technology (memory controller) that reflects that an update was not performed (that would cover all worldly steps that a controller can perform that are not updates).  As such, the only affirmative limitation in the claim is that memory controller “performs an update” (and as claimed, the performed update is of the parameter of the first piece of mapping information and unrelated to the to the update not performed for second piece of mapping information).   
Additionally, In Applicant’s arguments (p.16), Applicant argues in p.16, that second size is different from the first size, however, it would have been unclear (metes and bounds) to one of ordinary skill how that difference relates to the only affirmative claimed step of performing an update.    The recited amended limitations relate to the difference in size in relation to the updating that is not performed (the negative limitation) but not to updated that is performed affirmatively.  Therefore, the limitations related to size difference are merely non-functional descriptive because they relate to a negative limitation that is not 
Correction is required to show how the amended limitations related to does not perform are manifested in the technology.

Claims 2-8, 10-15, 17-20 are rejected based on dependency from base claims 1, 9 and 16.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4,7,9,10,13,15,16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 20170039141) in view of Yim (US 200900944391) and further in view of Sun (US US 10789003, filed March 28, 2019)

Claim 1. Yeh discloses A memory system (e.g., a mapping table updating method , para 0011) comprising:

a memory device configured to store a mapping table having plural pieces of mapping information mapping between physical 5 addresses and logical addresses (e.g., logical-to-physical mapping table is stored in the system area 806, para 0069 – Fig. 8; rewritable non-volatile memory module 406, para 0060); and
a memory controller configured to cache a partial mapping table including some of the plural pieces of mapping information included in the mapping table (e.g., memory control circuit unit 404, para 0043 Fig. 4; the memory management circuit 702 reads partial information in the 

wherein the memory controller refers to a first piece of mapping  information corresponding to first data indicated by a first command, in the partial mapping table (e.g., buffer memory 710 is coupled to the memory management circuit 702 and configured to temporarily store data and commands from the host system 11 or data from the rewritable non-volatile memory module 406, para 0060), and

performs an update for a reference-related parameter of the first piece of mapping information (e.g., memory management circuit 702 looks up or updates partial information in the logical-to-physical mapping table in the buffer memory 710, para 0070, 0084), and

in the partial mapping table (e.g., into a first mapping table temporarily stored in a buffer memory,… updated physical-to-logical mapping information, 0012), 

first piece of mapping information; a second piece of mapping information (e.g., record physical-to-logical mapping information corresponding to the write data, 0012; updates partial information in the logical-to-physical mapping table in the buffer memory 710, 0070)(e.g., physical-to-logical mapping table is temporarily stored in the buffer memory 710 and configured to record a mapping relation (i.e., physical-to-logical mapping information), para 0072; the physical-to-logical mapping information stored in one physical erasing unit may include at least one parameter.  For example, the parameter may be used to indicate a data volume, para 0073).

does not perform an update for (e.g., skips updating of such physical-to-logical mapping information, if the estimated data size of the updated physical-to-logical mapping information is greater than the preset size, it indicates that updating of the data may not save many spaces, para 0104);

Yeh does not disclose, but Yim discloses
	wherein the memory controller refers to corresponding to second data indicated by a second command and size of the second data is a second size which is different from a first size of the first data (e.g., Where the I/O operation size is equal to or less than the hit/write threshold, the I/O operation request is 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the mapping table updating method of Yeh, with Yim, providing the benefit of being able to replace data stored in the write buffer with another data later, for predicting and analyzing an access pattern of the write buffer including threshold information for workload characteristics including size of the I/O operation request (see Yim, 0035), to overcome conventional cache replacement policy applied to write buffer of storage device (0005).

Yeh in view of Yim does not disclose, but Sun discloses
	a reference-related parameter of the second piece of mapping information (e.g., Figs. 1A- 1C shows metadata table 135 B.. .second field 151B reference count  into an entry for a data chunk, col 8:8-357.

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the mapping table updating method of Yeh, with  workload characteristics based on I/O operation size of Yim, with Sun providing the benefit of work load status information of the data to be written (see Sun col 7:64- col 8:5) and may consider whether the data is updated write, and/or read intensive based on the size, frequency and other characteristics of the data (col 10:56-58), which eases preservation of consistency using metadata table storing reference counts for a data chunk (col 8:30-37).

Claim 2. Yeh does not disclose, but Yim discloses 
	wherein the first size is smaller than the second size (e.g., workload characteristics based on the I/O operation size of the I/O operation request are applied.  Where the I/O operation size exceeds the hit/read threshold, para 0036).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the mapping table updating method of Yeh, with Yim, providing the benefit of being able to replace data stored in the write buffer with another data later, for predicting and analyzing an access pattern of the write buffer including threshold information for workload characteristics including size of the I/O operation request (see Yim, 0035), to overcome conventional cache replacement policy applied to write buffer of storage device (0005).

Claim 3. Yeh does not disclose, but Yim discloses
wherein the first size is equal to or smaller than a threshold value and the second size exceeds the threshold value (e.g., he I/O operation size exceeds a hit/write threshold is determined in operation S306, s307, s308, para 0037-0039 Fig. 3; it would have been obvious that I/O operation sizes can either be less than threshold or be more than the threshold, which determines writing data in the write buffer and marking it for replacement later).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the mapping table updating method of Yeh, with Yim, providing the benefit of being able to replace data stored in the write buffer with another data later, for predicting and analyzing an access pattern of the write buffer including threshold information for workload characteristics including size of the I/O operation request (see Yim, 0035), to overcome conventional cache replacement policy applied to write buffer of storage device (0005).

Claim 4.    Yeh does not disclose, but Yim discloses wherein the reference-related parameter includes at least one of reference history Information and reference count information (e.g., a write hit ratio denotes a ratio of a write hit count to a total write count, para 0038; temporal and spatial locality of data corresponding to the I/O operation request may be determined by predicting and analyzing an access pattern of the write buffer, and the access pattern includes buffer hit information and buffer miss information, para 0035).



Claim 7. Yeh does not disclose, but Yim discloses wherein, when the partial mapping table is in a full caching status, the memory controller selects victim mapping information among plural pieces of mapping information included in the partial mapping table, based on reference-related parameters thereof, erases the victim mapping information from the partial mapping table (e.g., where the write buffer is in a buffer full state, marked data will be evicted at a later time, para 0045; the data of the marked slot is evicted in operation S460, 0047).  

	caches another piece of mapping information from the mapping table in the partial mapping table (e.g., replacing the data stored in the write buffer to be replaced with another data later.  Specifically, where the data corresponding to the previously received I/O 
operation request is intended to be replaced with another data in the write buffer later in a state where the data stored in the write buffer is marked, the data corresponding to the previously received I/O operation request is 
replaced, para 0036).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the mapping table updating method of Yeh, with Yim, providing the benefit of being able to replace data stored in the write buffer with another data later, for predicting and analyzing an access pattern of the write buffer including threshold information for workload characteristics including size of the I/O operation request (see Yim, 0035), to overcome conventional cache replacement policy applied to write buffer of storage device (0005).


a host interface for communicating with a host (e.g., The connection interface unit is configured to couple to a host system, para 0012);

 a memory interface configured to communicate with a memory device which stores a mapping table having plural pieces of mapping information mapping between physical addresses and logical addresses (e.g., logical-to-physical mapping table is stored in the system area 806, para 0069 – Fig. 8; rewritable non-volatile memory module 406, para 0060);
a cache memory configured to cache a partial mapping table including some of the plural pieces of mapping information included in 5 the mapping table (e.g., memory control circuit unit 404, para 0043 Fig. 4; the memory management circuit 702 reads partial information in the logical-to-physical mapping table from the system area 806 into the buffer memory 710, para 0069); and
a control circuit configured to control the memory device (e.g., a memory control circuit unit 404, para 0043 Fig. 4), 
wherein the control circuit refers to a first piece of mapping information corresponding to first data indicated by a first command, in the partial mapping table (e.g., buffer memory 710 is coupled to the memory management circuit 702 and configured to temporarily store data and commands from the host system 11 or data from the rewritable non-volatile memory module 406, para 0060), and 
performs an update for a reference-10 related parameter of the first piece of mapping information (e.g., memory management circuit 702 looks up or updates partial information in the logical-to-physical mapping table in the buffer memory 710, para 0070), and

in the partial mapping table (e.g., into a first mapping table temporarily stored in a buffer memory,… updated physical-to-logical mapping information, 0012), 

first piece of mapping information; a second piece of mapping information (e.g., record physical-to-logical mapping information corresponding to the write data, 0012; updates partial information in the logical-to-physical mapping table in the buffer memory 710, 0070)(e.g., physical-to-logical mapping table is temporarily stored in the buffer memory 710 and configured to record a mapping relation 

does not perform an update for (e.g., skips updating of such physical-to-logical mapping information, if the estimated data size of the updated physical-to-logical mapping information is greater than the preset size, it indicates that updating of the data may not save many spaces, para 0104);

Yeh does not disclose, but Yim discloses
	wherein the control circuit refers to corresponding to second data indicated by a second command and size of the second data is a second size which is different from a first size of the first data (e.g., Where the I/O operation size is equal to or less than the hit/write threshold, the I/O operation request is performed in the write buffer, 0039; workload characteristics based on the I/O operation size of the I/O operation, 0044;  in the hit/read threshold, workload characteristics based on the I/O operation size of the I/O operation request are applied.  Where the I/O operation size exceeds the hit/read threshold, data corresponding to an I/O operation request having been previously received and stored in the write buffer is marked in operation S305… previously received I/O operation .. replaced with another, para 0036).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the mapping table updating method of Yeh, with Yim, providing the benefit of being able to replace data stored in the write buffer with another data later, for predicting and analyzing an access pattern of the write buffer including threshold information for workload characteristics including size of the I/O operation request (see Yim, 0035), to overcome conventional cache replacement policy applied to write buffer of storage device (0005).

Yeh in view of Yim does not disclose, but Sun discloses
	a reference-related parameter of the second piece of mapping information (e.g., Figs. 1A- 1C shows metadata table 135 B.. .second field 151B reference count  into an entry for a data chunk, col 8:8-357.

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the mapping table updating method of Yeh, with  workload 

Claim 10 is rejected for reasons similar to claim 2 above.
Claim 13 is rejected for reasons similar to claim 7 above.
Claim 15 is rejected for reasons similar to claim 4 above

Claim 16. Yeh discloses A method of operating a memory controller for controlling a memory device (e.g., a mapping table updating method , para 0011), comprising:

caching a partial mapping table including some of plural pieces of mapping information mapping between physical addresses and logical addresses, which are included in a mapping table in the memory device (e.g., memory control circuit unit 404, para 0043 Fig. 4; the memory management circuit 702 reads partial information in the logical-to-physical mapping table from the system area 806 into the buffer memory 710, para 0069);  

referring to corresponding to data indicated by a command, in the partial mapping table (e.g., according to the first mapping table, wherein the physical unit is stored with at least partial data of the write data, para 0011; into a first mapping table temporarily stored in a buffer memory,… updated physical-to-logical mapping information, 0012), 

mapping information (e.g., record physical-to-logical mapping information corresponding to the write data, 0012; updates partial information in the logical-to-physical mapping table in the buffer memory 710, 0070)(e.g., physical-to-logical mapping table is temporarily stored in the buffer memory 710 and configured to record a mapping relation (i.e., physical-to-logical mapping information), para 0072; the physical-to-logical mapping information stored in one physical erasing unit may include at 

controlling an update .. to be performed or not to be perform an update for (e.g., skips updating of such physical-to-logical mapping information, if the estimated data size of the updated physical-to-logical mapping information is greater than the preset size, it indicates that updating of the data may not save many spaces, para 0104);

Yeh does not disclose, but Yim discloses
	depending on a size of the data (e.g., Where the I/O operation size is equal to or less than the hit/write threshold, the I/O operation request is performed in the write buffer, 0039; workload characteristics based on the I/O operation size of the I/O operation, 0044;  in the hit/read threshold, workload characteristics based on the I/O operation size of the I/O operation request are applied.  Where the I/O operation size exceeds the hit/read threshold, data corresponding to an I/O operation request having been previously received and stored in the write buffer is marked in operation S305… previously received I/O operation .. replaced with another, para 0036).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the mapping table updating method of Yeh, with Yim, providing the benefit of being able to replace data stored in the write buffer with another data later, for predicting and analyzing an access pattern of the write buffer including threshold information for workload characteristics including size of the I/O operation request (see Yim, 0035), to overcome conventional cache replacement policy applied to write buffer of storage device (0005).

Yeh in view of Yim does not disclose, but Sun discloses
	a reference-related parameter (e.g., Figs. 1A- 1C shows metadata table 135 B.. .second field 151B reference count  into an entry for a data chunk, col 8:8-357.

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the mapping table updating method of Yeh, with  workload characteristics based on I/O operation size of Yim, with Sun providing the benefit of work load status information of the data to be written (see Sun col 7:64- col 8:5) and may consider whether the data is updated write, and/or read intensive based on the size, frequency and other 

Claim 17.    Yeh does not disclose, but Yim discloses
	wherein, in the controlling, the memory controller performs the update for the reference-related parameter of the mapping information when the size of the data is equal to or smaller than a first threshold value (e.g., in the hit/read threshold, workload characteristics based on the I/O operation size of the I/O operation request are applied.  Where the I/O operation size exceeds the hit/read threshold, data corresponding to an I/O operation request having been previously received and stored in the write buffer is marked in operation S305… previously received I/O operation .. replaced with another, para 0036).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the mapping table updating method of Yeh, with Yim, providing the benefit of being able to replace data stored in the write buffer with another data later, for predicting and analyzing an access pattern of the write buffer including threshold information for workload characteristics including size of the I/O operation request (see Yim, 0035), to overcome conventional cache replacement policy applied to write buffer of storage device (0005).

Yeh in view of Yim does not disclose, but Sun discloses
	Does not perform the update for the reference-related parameter of the mapping information when the size of the data is larger than the first threshold value e.g., If there is a match, then 230 update a logical to physical mapping (L2P) table and if no match (i.e. data to be written is not duplicative), then control processor 137 proceeds to block 210 where it may write the data to the non-volatile memory 140, col 9:50-62, Fig. 2; this renders obvious that under the condition that there is no match, then update is omitted, because update to L2P is done only if there is a match).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the mapping table updating method of Yeh, with  workload characteristics based on I/O operation size of Yim, with Sun providing the benefit of 

Claim 18 is rejected for reasons similar to claim 4 above.

Claim 19 is rejected for reasons similar to claim 7 above.

8.	Claims 5, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 20170039141) in view of Yim (US 200900944391) and further in view of Sun (US US 10789003, filed March 28, 2019), and further in view of Lee (US 20180107594)

Claim 5.    Yeh in view of Yim does not disclose, but Sun discloses
	not perform an update for a reference-related parameter of the third piece of mapping information (e.g., If there is a match, then 230 update a logical to physical mapping (L2P) table and if no match (i.e. data to be written is not duplicative), then control processor 137 proceeds to block 210 where it may write the data to the non-volatile memory 140, col 9:50-62, Fig. 2; this renders obvious that under the condition that there is no match, then update is omitted, because update to L2P is done only if there is a match).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the mapping table updating method of Yeh, with  workload characteristics based on I/O operation size of Yim, with Sun providing the benefit of determining whether to perform inline or offline deduplication based on work load status information of the data to be written (see Sun col 7:64- col 8:5) and may consider whether the data is updated write, and/or read intensive based on the size, frequency and other characteristics of the data (col 10:56-58).

Yeh in view of Yim and Sun does not disclose, but Lee discloses
	wherein the memory controller refers to a third piece of mapping information corresponding to third data indicated by a third command and size of the third data 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the mapping table updating method of Yeh, with  workload characteristics based on I/O operation size of Yim, with updating or not updating  of Sun, with Lee, providing the benefit of a memory system which maps the physical address information of a buffer memory to a virtual address information based on a host command and a data size, and accesses received data based on the mapped address information (see Lee, 0008).

Claim 11 is rejected for reasons similar to claim 5 above


9.	Claims 8, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 20170039141) in view of Yim (US 200900944391) and further in view of Sun (US US 10789003, filed March 28, 2019), and further in view of Onish (US 20200089617, filed March 11, 2019)

Claim 8. Yeh in view of Yim and Sun does not disclose, but Onish  discloses 

	wherein the second piece of mapping information is more likely to be selected as the victim mapping information than the first mapping piece information, because the update for the reference-related parameter of the second mapping information is not performed (e.g., "History" indicates the priority rank (LRU rank) information for least recently used (LRU) policies to evict the cache line which has not been used for the longest time, para 0142; When evicting a segment (address translation data portion) from the table cache 61 …LRU , 0145; When the LRU replacement algorithm is used, the segment stored in the way, of the four segments stored in the four ways, which has not been recently referred to is evicted., para 0176 Fig. 1 and 11).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the mapping table updating method of Yeh, with  workload characteristics based on I/O operation size of Yim, with updating or not updating  of Sun, with Onish, providing the benefit of controlling address translation of logical-physical address (see Onish, 0002), using mapping table (0004) using a table cache 61 (para 0108 Fig. 1).

Claim 14 is rejected for reasons similar to claim 8 above.

10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 20170039141) in view of Yim (US 200900944391) and further in view of Sun (US US 10789003, filed March 28, 2019), and further in view of Ketsev (US 20170041428)

Claim 20,  Yeh in view of Yim and Sun does not disclose, but Katsev discloses wherein a possibility of mapping information to be selected as the victim mapping information increases as the mapping information corresponds to data of a larger 5 size (e.g., largest data item Algorithm, para 0008; cache 354 implementing a largest item based replacement policy, the largest item based replacement policy may indicate that either data stored in cache entry A, or stored in cache entry H, or stored in cache entry D should be evicted as the data cached therein is of the largest size, para 0072).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the mapping table updating method of Yeh, with  workload characteristics based on I/O operation size of Yim, with updating L2P table of Sun  with Katsev, providing the benefit of cache performance improvements (see Katsev, 0010) that takes into consideration factors relating to replacement cost (0011).


Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive. 

For claims 1, 9 and 16, Applicant argues that the cited references do not disclose the amended limitations related to performing an update for a reference related parameter of the first piece of mapping information, and do not perform an update for a reference related parameter of the second piece of mapping information.  The Office disagrees, and has maintained the rejection (updated to reflect amended limitations).
Specifically, Yeh discloses

 in the partial mapping table (e.g., into a first mapping table temporarily stored in a buffer memory,… updated physical-to-logical mapping information, 0012), 

first piece of mapping information; a second piece of mapping information (e.g., record physical-to-logical mapping information corresponding to the write data, 0012; updates partial information in the logical-to-physical mapping table in the buffer memory 710, 0070)(e.g., physical-to-logical mapping table is temporarily stored in the buffer memory 710 and configured to record a mapping relation (i.e., physical-to-logical mapping information), para 0072; the physical-to-logical mapping information stored in one physical erasing unit may include at least one parameter.  For example, the parameter may be used to indicate a data volume, para 0073).

does not perform an update for (e.g., skips updating of such physical-to-logical mapping information, if the estimated data size of the updated physical-to-logical mapping information is greater than the preset size, it indicates that updating of the data may not save many spaces, para 0104);

Yeh does not disclose, but Yim discloses


	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the mapping table updating method of Yeh, with Yim, providing the benefit of being able to replace data stored in the write buffer with another data later, for predicting and analyzing an access pattern of the write buffer including threshold information for workload characteristics including size of the I/O operation request (see Yim, 0035), to overcome conventional cache replacement policy applied to write buffer of storage device (0005).

Yeh in view of Yim does not disclose, but Sun discloses
	a reference-related parameter of the second piece of mapping information (e.g., Figs. 1A- 1C shows metadata table 135 B.. .second field 151B reference count  into an entry for a data chunk, col 8:8-357.

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the mapping table updating method of Yeh, with  workload characteristics based on I/O operation size of Yim, with Sun providing the benefit of work load status information of the data to be written (see Sun col 7:64- col 8:5) and may consider whether the data is updated write, and/or read intensive based on the size, frequency and other characteristics of the data (col 10:56-58), which eases preservation of consistency using metadata table storing reference counts for a data chunk (col 8:30-37).

	Applicant argues, on p. 15 that Yeh does not disclose mapping information indicating how many times that mapping information is referenced.  The Office notes that this limitation is not recited in the claims.  
	Applicant’s arguments related to Lee reference are also not persuasive in view of the arguments addressed above for the amended limitations of claims 1 and 9.

	For claims 8 and 14, 	Applicant’s arguments related to Onishi reference are also not persuasive in view of the arguments addressed above for the amended limitations of claims 8 and 14.
	For claim 20, 	Applicant’s arguments related to Katsev reference are also not persuasive in view of the arguments addressed above for the amended limitations of claim 16.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAUTAM SAIN/Primary Examiner, Art Unit 2135